NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious A torque device for guiding a first torque device member relative to a second torque device member, having, inter alia: … a guide ring on one of the torque device members, the guide ring comprising one or more guide ring sections; and at least two guide elements on the other of the torque device members, each guide element being movable with one of the clamp bodies of the respective torque device member, wherein when the clamp bodies of the respective torque device member are in their retracted positions, the guide elements abut or are close to the guide ring, wherein when the clamp bodies of the respective torque device member are in their extended positions, the guide elements are moved away from the guide ring (claim 1); or, A method of guiding a first torque device member of a torque device relative to a second torque device member of the torque device,… wherein the method comprises: coupling a guide element to each of at least two of the clamp bodies of one of the device members; coupling a guide ring to the other device member; and abutting the guide elements with, or positioning the guide elements close to, the guide ring when the clamp bodies, to which the guide elements are coupled, are in their retracted positions, wherein the method further includes the step of: moving the guide elements away from the guide ring when the clamp bodies are moved to their ex-tended positions (claim 9), together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as providing first and second torque device members that lack the guide elements for the clamp bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/David B. Thomas/
Primary Examiner, Art Unit 3723
/DBT/